Case 5:17-cv-01524-TAD-MLH Document 133 Filed 01/15/20 Page 1 of 1 PageID #: 2340



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                 SHREVEPORT DIVISION


  TODD PHILLIPS, et al                       *      CIVIL ACTION NO: 17-1524

  VERSUS                                     *      DISTRICT JUDGE DOUGHTY

  JULIAN WHITTINGTON, et al                  *      MAGISTRATE JUDGE HORNSBY


                                         ORDER

        The foregoing Motion to Enroll as Co-Counsel of Record having been considered,

        IT IS HEREBY ORDERED that Liza Beth Grozinger of the law firm Stroud,

  Carmouche, & Buckle, PLLC be permitted to enroll as co-counsel of record for Plaintiffs

  in these proceedings.

                                     15th day of January, 2020.
        THUS DONE AND SIGNED on this ____




                          ______________________________________
                            MAGISTRATE JUDGE
